Citation Nr: 1608040	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a disability of the lumbar segments of the spine, to include arthritis, and, if so, whether service connection may be granted.  

2.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a dermatological disorder (skin rash), to include as being secondary to exposure to chemical dioxins, and, if so, whether service connection may be granted.  

3.  Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with a major depressive disorder, on appeal from an initial grant of service connection.  

4.  Entitlement to a disability evaluation in excess of 20 percent for type II diabetes mellitus, on appeal from an initial grant of service connection.  

5.  Entitlement to a compensable evaluation for erectile dysfunction, on appeal from an initial grant of service connection.  

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).

7.  Entitlement to an effective date earlier than January 13, 2011, for the granting of service connection for posttraumatic stress disorder with a major depressive disorder.

8.  Entitlement to an effective date earlier than January 13, 2011, for the granting of service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty in the United States Army from November 1965 to October 1968.  

This matter comes before the Board of Veterans Appeals, hereinafter the Board, on appeal from rating decisions issued in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO), located in Nashville, Tennessee.  Subsequent to the perfection of his appeal, the appellant proffered testimony before the undersigned at the RO in June 2015.  A transcript of that hearing was prepared and has been included in the claims file for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing and prehearing conference, the undersigned noted the basis of the prior determinations and noted the elements of the claim that were lacking to substantiate the claim for benefits.  

In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, and with the assistance of his attorney, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015) and that the Board can go forward on the claim based on the current record.

Additionally, as the appellant is challenging the initial rating assigned for his psychiatric disorder and the record (his testimony before the Board) raises the possibility that he is unemployable because of her service-connected disorder, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, that issue has been noted on the front page of this action and will be discussed below.

The issues involving the assignment of earlier effective dates, increased evaluations, and service connection (see the Decision portion of this Decision/Remand are addressed in the REMAND portion of the decision below) are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. In an August 2008 rating action, the agency of original jurisdiction denied service connection for a lower back disorder and a skin disability.  The RO notified the appellant of that action but he did not appeal that determination.  As such, that determination became final. 

2.  The evidence received since the August 2008 rating action is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of sustaining the appellant's claim for entitlement to service connection for a lower back disability and a skin disorder (to include as being secondary to chemical dioxin exposure).


CONCLUSIONS OF LAW

1.  The August 2008 RO decision that denied the appellant's claim for entitlement to service connection for a lower back disability and a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received, and the claim for entitlement to service connection for a lower back disability and a skin disorder, to include as being secondary to chemical dioxin exposure, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is reopening the appellant's claims for service connection benefits.  There is no need for further notice or assistance to aid the appellant in substantiating this aspect of his claim. 

B.  New and Material Evidence

The appellant's claim for entitlement to service connection for a skin disability and a lower back disorder has been the subject of an adverse prior final decision by the agency of original jurisdiction (AOJ), i.e., the RO.  As a result, the claim may now be considered on the merits only if new and material evidence has been received since the last RO adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

Evidence is considered "new" if it was not previously submitted to agency decision makers; "material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A review of the claims folder reveals that in 2006, the appellant submitted a claim for VA benefits involving the back.  Those same records also show the appellant proffered a claim involving a skin disorder in 2007.  The RO reviewed the appellant's service medical treatment records along with his private medical records and concluded that service connection could not be granted.  The RO noted that the appellant had not been treated for either a skin disorder or a back condition while he was on active duty.  The RO acknowledged that the appellant may have been exposed to chemical dioxins while he was on active duty.  However, the RO also found that while the appellant may have more recently experienced a skin rash, the evidence did not etiologically link the recent skin condition with his military service.  With respect to the lower back disorder, the RO found that the appellant had not provided the RO with enough evidence that he currently had a lower back disorder.  As such, without the diagnosis of a current disorder, service connection could not be granted.  The RO then issued a rating action in August 2008 that informed the appellant of this conclusion.  The appellant was notified of this decision but he did not file an appeal to the Board, he did not request reconsideration of the RO's action, nor did he submit additional evidence with respect to either condition within one year of the August 2008 rating action.  Hence, said action became final.  

When the RO denied the appellant's claim, it based its decision on the appellant's cursory statements, the appellant's service medical treatment records, and his application for benefits.  Since then, the appellant has submitted additional documents and has provided testimony before the Board.  It is this new evidence, and more specifically his testimony before the Board, that suggests that he now suffers from a skin disorder and a back condition that might be related to his military service.  

The additional evidence submitted to VA since the prior final denial is new as it was not of record at the time of the August 2008 rating decision.  It is not cumulative in that is possibly substantiates a previously unestablished fact - that the appellant currently suffers from disabilities of the skin and lower back, and that they might be related to his military service.  This evidence is not cumulative and has not been previously seen and reviewed in toto by the VA.  It raises a reasonable possibility of substantiating the claim; see Shade, (holding evidence would raise a reasonable possibility of substantiating the claim if it triggered the duty to provide an examination; this would be analogous to the duty to re-determine the appellant's service).  Hence, this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the appellant's claim on both of these issues is reopened.


ORDER

As new and material has been received, the appellant's petition to reopen the claim for entitlement to service connection for a dermatological disorder and a lower back disability is granted.


REMAND

The appellant has come before the VA asking that service connection be granted for a dermatological disorder and a lower back disability.  The appellant has written and provided testimony before the Board in which he contends that "but for" his military service, he would not have developed either condition.  Nevertheless, despite the appellant's assertions, there is a lack of medical evidence that specifically addresses these issues.  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This duty includes the ordering and accomplishment of a medical examination of the appellant in order to confirm the presence of the claimed disorder and to also discover the etiology of the purported service-related disorder.  It is the conclusion of the Board that because there appears to be a lack of evidence as to whether the appellant's disorders are related to his military service, the claim should be returned to the AOJ so that additional development may occur. 

 Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records from the date that the appellant was discharged to the present should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file. 

As reported above, the appellant has come before the Board asking that his service-connected PTSD, diabetes mellitus, and erectile dysfunction be assigned higher disability evaluations.  Through his accredited representative it has been pointed out that the appellant was last examined for all of these disorders in 2011.  It has been insinuated that since that examination was performed, the appellant's three disorders have become more severely disabling.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Court has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity).  The Court has held that when an appellant claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this instance, the most recent complete examinations of the appellant occurred nearly five years ago.  Hence, under the circumstances, the Board is of the opinion another VA examination should be scheduled to determine the current disability level of the appellant's PTSD, diabetes mellitus, and erectile dysfunction.  

Moreover, the appellant, through his testimony before the Board, has alleged that his ability to work has been greatly and severely compromised because of his PTSD.  In other words, it has been asked, in essence, that a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU) be assigned.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

Here, a liberal reading of the record indicates that the issue of entitlement to a TDIU has been raised.  The claim for the awarding of a TDIU is part of the claim for a higher rating stemming from an initial rating and as such, a determination must also be made with respect to this claim.  Therefore, on remand, the appellant should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

With regards to the issue involving earlier effective dates, these issues are being held in abeyance pending the completion of the above requested development.  The Board considers these issues inextricably intertwined with the development actions requested because the development accomplished on the other issues may have a "significant impact" on these issues, and that impact, in turn, could render any definitive action now taken by the Board voidable and a waste of appellate resources.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMAND to the AOJ for the following development.

1.  The appellant should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The AOJ should contact the appellant and ask that he identify all sources of medical treatment for all of the disabilities currently on appeal since his discharge from service to the present, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AOJ should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2015).

3.  The AOJ should then arrange for the appellant to be examined by a dermatologist and an orthopedist for the purpose of determining whether the appellant now suffers from disabilities of the skin and lower back.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiners.  Each doctor's report should consider all findings necessary to evaluate the claim and the examiners are asked to indicate that they have reviewed the claims folder. 

The underlying purpose of both examinations is to obtain an etiological opinion concerning the appellant's purpose skin and back disabilities.  Each examiner should provide a detailed analysis as to the etiology of the appropriate disorder.  It is requested that each examiner express an opinion as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein or is secondary to a service-connected disorder.  In the report, the reviewers must specifically discuss the appellant's contentions and assertions. 

It would be helpful if the reviewer would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not"(meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.  

Each examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Again, if further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.  The medical examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the medical board must provide an explanation for the basis of that determination, for example, do the reviewers lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified reviewer should provide an opinion and/or the additional testing should be accomplished.  If the appropriate physician cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, each examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to all conclusions.  In the report, the examiners must specifically discuss the appellant's contentions and assertions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if a physician concludes that the appellant's claimed disorder is not service-related or not secondary to or aggravated by a service-connected disorder, the examiner must explain in detail the reasoning behind this determination.  The results must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  The AOJ should arrange for appropriate VA examinations so that a determination may be made concerning the severity of the appellant's service-connected disorders (PTSD, diabetes mellitus, and erectile dysfunction).  The examinations must be performed by appropriate physicians.  The electronic claims folders, including any documents obtained as a result of this Remand, should be made available to the examiners for review before the examination.  

Each examination report should consider all findings necessary to evaluate the claim and the examiners are asked to indicate that he or she has reviewed the electronic claims folders.  Moreover, each examiner must specifically note in the examination report that they have reviewed all of the medical records prior to examining the appellant.  Again, the purpose of each examination is to obtain readings concerning the severity of the appellant's service-connected disabilities.  The appropriate examiner should record pertinent medical complaints, symptoms, and clinical findings.  The examiners must provide a complete rationale for all opinions expressed.  Moreover, the examiner who performs the appellant's mental health examination should render an opinion as to whether the appellant is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  As stated, the medical examiners must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions. 

In the examiners' reports, each examiner must specifically discuss the appellant's contentions concerning the severity of the disorders and the symptoms he believes are manifested by each of his service-connected disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.

5.  The Veteran must be informed of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the AOJ should readjudicate all of the issues now on appeal.  If the benefits sought on appeal remain denied, the appellant and his private attorney should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


